                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 2:03-CR-162
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
BERNARD ROTTSCHAEFER, M.D.,                :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 2nd day of October, 2018, upon consideration of the motion

(Doc. 144) to disqualify AUSA Houghton filed by defendant Bernard Rottschaefer,

M.D. (“Dr. Rottschaefer”), wherein Dr. Rottschaefer asks the court to “remove” and

“replace” Assistant United States Attorney (“AUSA”) Mary McKeen Houghton with

a different AUSA in relation to his petition (Doc. 140) for a writ of coram nobis, and

the court observing that “[t]he disqualification of Government counsel is a drastic

measure and a court should hesitate to impose it except where necessary,” United

States v. Bolden, 353 F.3d 870, 878 (10th Cir. 2003) (citation omitted); United States

v. Zagami, 374 F. App’x 295, 297 (3d Cir. 2010) (nonprecedential), and further

observing that courts have allowed disqualification in only limited circumstances,

which are not present in the case sub judice, Zagami, 374 F. App’x at 297, and the

court noting that it must balance “considerations of judicial administration against

the United States’ right to prosecute the matter through counsel of its choice,”
United States v. Whittaker, 268 F.3d 185, 193-94 (3d Cir. 2001), it is hereby

ORDERED that Dr. Rottschaefer’s motion (Doc. 144) to disqualify AUSA Houghton

is DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
